Citation Nr: 1536319	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  14-42 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include squamous carcinomas, basal cell carcinomas, and actinic keratosis.

2.  Entitlement to service connection for gastroesophageal reflux disease, to include as an undiagnosed illness due to exposure to Gulf War environmental hazards.

3.  Entitlement to service connection for a lower gastrointestinal disorder, to include Crohn's disease, irritable bowel syndrome, abdominal pain, and abnormal weight loss, to include as an undiagnosed illness due to exposure to Gulf War environmental hazards.

4. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, depression, and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served in the Naval Reserve he had documented periods of active duty from January to April 1985; March to June 1987; and December 1990 to June 1991 when he served in combat in Southwest Asia.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The issues involving service connection for gastroesophageal reflux disease (GERD); and a lower gastrointestinal disorder; and a psychiatric disorder are addressed in the Remand portion of the decision below.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has current skin disorders diagnosed as basal cell carcinoma, squamous cell carcinomas, and actinic keratosis, which the probative medical evidence links to environmental factors during active duty service.  


CONCLUSION OF LAW

Skin disorders, to include squamous carcinomas, basal cell carcinomas, and actinic keratosis were incurred in, or aggravated by, active military service.  38 U.S.C.A. §§1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in the Naval Reserve.  His military occupation specialty was as a Hospital Corpsman who served as a medic with Marine Corps units.  From December 1990 to June 1991 he was recalled to active duty and his unit engaged in combat operations in Southwest Asia.  He served in Kuwait and Saudi Arabia.  Service personnel records also document that earlier in the year 1990, the Veteran served on period of active duty for training at the Marine Corps desert training facility at 29 Palms California.  

A large volume of medical evidence establishes that subsequent to June 1991, the Veteran has had treatment for numerous skin disorders including actinic keratosis, and skin cancers diagnosed as squamous carcinomas and basal cell carcinomas.  

In June 2012, a VA examination of the Veteran was conducted.  The examining physician found a causal link between the Veteran's diagnosed skin disorders and the sun exposure he experienced during active duty service in desert environments.  Accordingly, service connection for skin disorders to include squamous carcinomas, basal cell carcinomas, and actinic keratosis is warranted.  


ORDER

Service connection for skin disorders, to include squamous carcinomas, basal cell carcinomas, and actinic keratosis, is granted.  


REMAND

The Veteran claims entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety; GERD; and a lower gastrointestinal disorder.  He claims that these are the result of his service in Southwest Asia and that the latter two may be the result of an undiagnosed illness due to exposure to Gulf War environmental hazards.

The Veteran initially claimed service connection for PTSD.  The June 2012 VA examination report indicates a diagnosis of "major depressive episode, recurrent, in full remission."  The August 2012 addendum refers to "past depression."  Six pages of VA treatment records were added recently to the record.  This evidence included the Veteran's VA medical problem list.  One entry indicates that PTSD was added to his medical problem list in March 2014.  However, there are no underlying records of VA treatment associated with the problem list.  This list indicates that almost one thousand pages of VA medical records exist; none of this vast volume of records is contained in the evidence of record.  

Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These VA medical records may also have bearing on the Veteran's other claims; adjudication of these issues before reviewing this evidence would be inappropriate.  

The Veteran claims service connection for a lower gastrointestinal disorder, which he claimed as irritable bowel syndrome.  Functional gastrointestinal disorders, including irritable bowel syndrome, come under the purview of 38 C.F.R. § 3.317 based upon the Veteran's documented service in Southwest Asia.  However, recent medical evidence indicates a diagnosis of Crohn's disease, which the evidence indicates is an inflammatory bowel disorder, not a functional one.  An additional medical opinion should be requested with respect to the Veteran's lower gastrointestinal claim.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of his response, the RO must attempt to obtain complete copies of all the Veteran's VA medical treatment records.   All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The evidence of record must be forwarded to a VA physician of appropriate expertise in gastrointestinal disorders.  Based on a review of the evidence of record, to include the Veteran's statements, the physician must state whether the currently diagnosed Crohn's disease is related to the Veteran's active duty military service, to include as due to any exposure Gulf War environmental hazards experienced during service in Southwest.   

A complete rationale for all opinions must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.  

3.  Any medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

4.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims for service connection must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until further notice is received; however, additional evidence or argument may be presented while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


